EXHIBIT 10.4













STERIS plc


Senior Executive Severance Plan
STERIS plc
Senior Executive Severance Plan
 
Article 1. Establishment and Term of the Plan
     
1.1 Establishment of the Plan STERIS plc hereby establishes this severance plan,
to be known as the “STERIS plc Senior Executive Severance Plan,” effective as of
November 2, 2015. The Plan provides severance benefits to specified executives
of STERIS and its Affiliates upon terminations of employment.
     
STERIS considers the establishment and maintenance of a sound management to be
essential to protecting and enhancing the best interests of STERIS and its
shareholders. In this connection, STERIS recognizes that, as is the case with
many publicly held corporations, the possibilities of a Change in Control or a
termination of an Executive’s employment may arise and that such possibilities,
and the uncertainty and questions which they may raise among management, may
result in the departure or distraction of management personnel to the detriment
of STERIS and its shareholders.
     
Accordingly, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of the management
of the Company (as hereinafter defined) to their assigned duties without
distraction in circumstances arising from the possibility of a Change in Control
(as hereinafter defined) of STERIS or a termination of an Executive’s
employment.
     
1.2 Plan Term This Plan shall commence on the Effective Date and shall continue
in effect until terminated by STERIS. STERIS may terminate this Plan entirely or
terminate any individual Executive’s participation in the Plan at any time by:
(a) giving all Executives at least twelve (12) months prior written notice of
Plan termination if terminating the Plan in its entirety or (b) giving the
affected Executive at least twelve (12) months prior written notice if
terminating the affected Executive’s participation in the Plan. Any notice
provided pursuant to the preceding sentence shall specify the date (in
compliance with the preceding termination sentence) as of which such termination
shall be effective. Following delivery of such notice by STERIS, this Plan or
the Executive’s participation in the Plan, as the case may be, along with all
corresponding Plan rights, duties, and covenants, other than those contained in
Articles 5 and 6 and in Sections 7.3, 9.2, 9.10, 9.11 and 9.12 shall terminate
on the date indicated in such notice, except that any right to Severance
Benefits that shall have accrued to Executive prior to the effective date
specified in such notice shall not be affected by such termination and such
Severance Benefits shall be provided as if such notice had not been given.
     
1.3 Change in Control and Plan Term Notwithstanding Section 1.2, in the event of
a Change in Control during the term of the Plan, STERIS may not terminate the
Plan or the participation of any individual Executive who is a participant at
the time the Change in Control occurs during the period beginning on the date of
the Change in Control through the second anniversary of the Change in Control.
STERIS shall cause any successor entity in a Change in Control to expressly
assume the Plan, as further provided in Article 8.1.


1.4 STERIS Corporation, an Ohio Corporation and subsidiary of STERIS, maintains
a Senior Executive Severance Plan for its senior executives (the “Prior Plan”),
which is in the process of being terminated in accordance with the provisions of
the Prior Plan. Notwithstanding anything to the contrary contained herein, no
benefits shall be payable under this Plan to persons who are participants in the
Prior Plan herein in respect of the same period of employment or of the same
“Separation from Service,” as such term is defined in the Plan and Prior Plan.


Article 2. Definitions
     
Wherever used in this Plan, the following capitalized terms shall have the
meanings set forth below:


      (a)           “ Affiliate ” means any Person directly or indirectly
controlling, controlled by or under direct or indirect common control with
STERIS. For purposes of this definition, “control” means the power to direct the
management and policies of a Person, directly or through one of more
intermediaries, whether through ownership of voting securities, by contract, or
otherwise.
              
      (b)           “ Base Salary ” means, at any time, the then regular gross
annual rate of salary payable to Executive as annual salary, including
amounts withheld or deferred for any reason, including any amounts not
includible in income for federal income tax purposes as a result of elections by
the Executive or the Company that would have been includible in income absent
such elections.
              
      (c)           “ Board ” means the Board of Directors of STERIS and/or the
Committee.
              
      (d)           “ Cause ” means the occurrence of any one or more of the
following:
              
      (i)           The Executive’s conviction of a felony
              
      (ii)           The Executive’s indictment for a felony as a result of any
acts or omissions in the operation of the Company’s business, except to the
extent that such acts or omissions are fully consistent with Company policy and
industry practices;
              
      (iii)     The Executive’s indictment for a felony that is not as a result
of any acts or omissions in the operation of the Company’s business but has a
material adverse effect upon the Company, its business or reputation or the
Executive’s ability to perform his/her duties;
              
      (iv)     Fraud, misappropriation or embezzlement by the Executive whether
or not involving the Company;
            
      (v)           The Executive’s material breach of his/her covenants under
this Plan or any of the Other Agreements which has not been cured within the
applicable time period if any, set forth therein and, if not so specified,
promptly (taking into account the nature of the conduct and the actions that
must be taken to effect the cure) after receipt by the Executive of notice
thereof from the Company; or
            
      (vi)     The Executive’s gross misconduct, gross negligence, conduct
involving moral turpitude, or insubordination, that has a material adverse
effect upon the Company, its business or reputation or the Executive’s ability
to perform his/her duties.
              
(e)           “ Change in Control ” means with respect to any Executive for
purposes of this Plan, a Change in Control within the meaning of the most recent
Equity Plan assumed or adopted by STERIS, or if a different definition of such
term is contained in the Executive’s most recent Evidence of Award, “Change in
Control” shall have the meaning contained in such Evidence of Award.


              
      (f)           “ Code ” means the U.S. Internal Revenue Code of 1986, as
amended from time to time, and the regulations promulgated thereunder.
              
      (g)           “ Committee ” means the Compensation Committee of the Board,
or another committee of the Board appointed by the Board to administer this
Plan.
              
      (h)           “ Company ” means and includes STERIS and all Persons from
time to time constituting Affiliates.
              
      (i)           “ Disability ” or “ Disabled ” shall have the meaning used
for purposes of the Company’s long term disability plan as in effect at the time
the Disability is claimed to have occurred.
              
      (j)           “ Effective Date ” means November 2, 2015.
              
      (k)           “ Effective Date of Termination ” means the date on which a
Qualifying Termination occurs, as provided in Section 3.1, which triggers the
payment of Severance Benefits, or such other date upon which the Executive’s
employment with the Company terminates for reasons other than a Qualifying
Termination.
    
      (l)           “Equity Plan” means the STERIS plc 2006 Long-Term Equity
Incentive Plan, as amended from time to time, and/or any similar plan that
replaces or supplements such 2006 Long-Term Equity Incentive Plan.


(m)     “Evidence of Award” means an Evidence of Award within the meaning of the
Equity Plan or any similar agreement or instrument providing for equity or
equity related award grants in respect of STERIS.
              
      (n)         “ Executive ” means the Chief Executive Officer of STERIS and
all other employees of the Company whose participation in the Plan has been
approved by the Board, and whose participation in the Plan has not terminated
pursuant to the provisions hereof.


(o)       “ General Release ” has the meaning set forth in Section 3.4.
              
  (p)      “ Good Reason ” means, with respect to an Executive
  
(i)  the Company fails to make any payment when due of the Executive’s Base
Salary or any incentive compensation to which the Executive is entitled;


(ii) any material decrease in the Executive’s rate of Base Salary or a material
reduction of the Executive’s maximum incentive compensation opportunity;
provided that any such decrease or reduction, will not be considered “Good
Reason” if, prior to any Change in Control occurring subsequent to the Effective
Date, similar change(s) are recommended by STERIS’s independent compensation
consultant or the Board for general application to other current executives;
provided further the failure to extend or renew any Other Severance Arrangement
of any Executive or the termination of any Other Severance Arrangement in
accordance with its terms or by agreement of the parties does not constitute
“Good Reason” with respect to the Executive;
            
(iii) the Company requires the Executive to work out of an office that is more
than 50 miles away from the Executive’s office location at the time the
Executive receives his or her Notice of Participation for more than 30
consecutive days; or
            
(iv) Disability or death of the Executive; or
            
(v) in the case of the STERIS CEO, if the shareholders of STERIS fail to elect
or re-elect the CEO to the Board of Directors of STERIS,


and in each case, the Executive has provided the Company with written notice
within thirty (30) days after the initial event which the Executive believes
constitutes “Good Reason,” describing such event, and, in the case of events
other than those described in clause (iv), the Company has failed to remedy the
situation within thirty (30) days after receipt of notice.
            
      (q)       “ Notice of Termination ” means a written notice provided by
STERIS or the Executive indicating that the Executive’s employment is being
terminated. In the event the Executive provides such notice, the Notice of
Termination shall indicate the specific termination provision in this Plan
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for the Executive’s termination of the Executive’s
employment under the provision so indicated.


(r) “Old STERIS” means STERIS Corporation, an Ohio Corporation.
          
(s)    “Other Agreements” means with respect to an Executive restricted share
agreements, stock option agreements, or similar agreements entered into by the
Executive in conjunction with any Equity Plan or predecessor plan, any
non-compete, confidentiality and other similar agreements between STERIS or old
STERIS and the Executive, and STERIS’s and old STERIS’s codes and policies in
effect now or in the future.
            
  (t)  “ Other Severance Arrangement ” has the meaning set forth in Section 9.2.
              
    (u)       “ Person ” means any individual and any corporation, partnership,
trust, unincorporated organization, association, limited liability company or
other entity or group.
              
      (v)     “ Plan ” means this STERIS Corporation Senior Executive Severance
Plan, as the same may be amended from time to time.


      (w)     “ Qualifying Termination ” means any of the events described in
Section 3.1, the occurrence of which triggers the payment of Severance Benefits.
              
      (x)       “ Separation from Service ” has the meaning set forth in
Section 3.1.
              
      (y)       “ Severance Benefits ” means those benefits provided pursuant to
Sections 4.2(c), 4.2(d) and 4.2(e).
              
      (z)          “ STERIS ” means STERIS plc, a public limited company
organized under the laws of England and Wales, and any successor thereto as
provided in Section 8.1.
              
Article 3. Severance Eligibility/Conditions.
     
3.1 Qualifying Termination . STERIS shall pay Severance Benefits and other
benefits to an Executive, as such Severance Benefits and other benefits are
described in Section 4.2, upon the occurrence of any one or more of the
following events (a “Qualifying Termination”):


      (a)           Within twelve (12) calendar months following a Change in
Control and prior to termination of the Plan or termination of the Executive’s
participation therein pursuant to Section 1.2, the Executive incurs a Separation
from Service other than:
      
(i)           By the Company for Cause; or
                    
      (ii)       By the Executive without Good Reason.


      (b)           At any time other than as described in Section 3.1(a) and
prior to the termination of the Plan or termination of the Executive’s
participation therein pursuant to Section 1.2, the Executive incurs a Separation
from Service other than:


      (i)     By the Company for Cause; or
              
      (ii)       By the Executive without Good Reason.


A “Separation from Service” shall be deemed to have occurred on the date on
which the level of bona fide services reasonably anticipated to be performed by
the Executive is twenty percent
(20%) or less (including zero) of the average level of bona fide services
performed by such
Executive during the immediately preceding thirty-six (36) month period (or the
full period of services if the Executive has been providing services for less
than thirty-six (36) months). For the avoidance of doubt, a complete termination
of Executive’s employment and other service relationships with STERIS and all
Affiliates constituting the Company shall be a Separation from Service. A
Separation from Service by an Executive shall be treated as having occurred with
Good Reason only if the Executive terminates his employment and all other
service relationships with STERIS and all such Affiliates within thirty (30)
days after the end of the Company’s cure period described in Section 2(p).


      3.2 Severance Benefits. The Executive shall not be entitled to receive
Severance Benefits if the Executive’s employment with Company ends for reasons
other than a Qualifying Termination.
          
3.3 General Release and Other Agreements. As a condition to receiving Severance
Benefits under this Plan, prior to the 60 th day following the date of the
Executive’s Qualifying Termination, the Executive shall have executed (i) a
general release of claims in favor of STERIS, its current and former Affiliates
and shareholders, and the current and former
directors, officers, employees, and agents thereof, in the form prescribed by
STERIS (a “General
Release”) and under procedures determined by STERIS in its discretion to be
adequate, to effectively waive all claims under applicable law, and any period
for revocation of such General Release shall have expired and (ii) at STERIS’s
option, the Executive shall have executed a written affirmation in such form as
STERIS may require of Executive’s obligations under Articles 5 and 6 hereof and
under all nondisclosure and non-competition agreements and similar agreements to
which Executive is party, including the Other Agreements.
     
3.4 Notice of Termination. Any Separation from Service (including a termination
of employment of Executive) by the Company or by the Executive shall be
communicated by Notice of Termination to the other party. In the event an
Executive provides written notice to STERIS of an alleged Good Reason event and
subsequently terminates his/her employment pursuant to Section 2 (p) and Section
3.1, then such notice shall constitute a Notice of Termination.
  
    3.5 Disability. Notwithstanding any provision of the Plan to the contrary,
if an Executive becomes Disabled after the date of the Executive’s Qualifying
Termination, such Executive shall not be entitled to benefits under any
short-term or long-term disability plan of Company.


Article 4. Severance Benefits and Other Benefits.
    
  4.1 General Conditions for Severance Benefits. Subject to Section 3.3 and the
other provisions hereof, the Company shall pay the Executive the benefits,
including the Severance Benefits, as described in Section 4.2, if the Executive
receives or delivers a Notice of Termination in respect of a Qualifying
Termination of the Executive’s employment pursuant to Section 3.1.


4.2 Benefits. Severance Benefits to be provided to the Executive pursuant to
this Section 4.2 shall be the following:
 
      (a)       An amount equal to the Executive’s unpaid Base Salary,
unreimbursed business expenses, and all other items earned by and owed to the
Executive through and including the date of the Qualifying Termination shall be
paid in cash to the Executive within thirty days after the date of his or her
Effective Date of Termination. Such payment shall constitute full satisfaction
for these amounts owed to the Executive.


      (b)       Any amount payable to the Executive under the applicable
management incentive compensation plan then in effect in respect of the most
recently completed fiscal year, to the extent not theretofore paid, shall be
paid in cash to the Executive in a single lump sum at the applicable time
provided in such plan. Such payment shall constitute full satisfaction for such
amount owed to the Executive in respect of such fiscal year.
              
      (c) An amount equal to one (1)  times the Executive’s annual rate of Base
Salary in effect immediately prior to the date of his or her Qualifying
Termination; provided, however, in the case of an Executive (x) whose Qualifying
Termination occurs under the circumstances described in 3.1(a) or (y) whose
Qualifying Termination is a Separation from Service by the Company without Cause
that occurs within twelve (12) months prior to a Change in Control and such
Separation from Service occurs at the request of any party involved in the
Change in Control transaction, then in either case the amount payable under this
Section 4.2(c) to the Executive shall be two (2) times the Executive’s annual
rate of Base Salary in effect upon the date of the Qualifying Termination or, if
greater, the Executive’s annual rate of Base Salary in effect immediately prior
to the occurrence of the Change in Control. Subject to Section 9.2 and the
following sentence, such amount shall be paid in equal monthly installments or
more frequent installments as determined by STERIS over a twelve (12) month
period commencing upon the date of the Executive’s Separation from Service,
payable on the same schedule that would have existed had the Executive remained
in the employ of the Company. Notwithstanding the foregoing, the first payment
shall be made on the 61st day after the Executive’s Separation from Service and
shall include all amounts that would have been paid prior to such first payment
date but for this sentence.      
              
      (d) An amount equal to the annual bonus the Executive would have earned
under the applicable management incentive compensation plan for the fiscal year
in which the Qualifying Termination occurs, determined based on the applicable
targets, thresholds and actual financial performance achieved (and treating
individual performance as having achieved expectations) under such incentive
compensation plan for such fiscal year and adjusted on a pro rata basis based on
the number of months the Executive was actually employed during such fiscal year
(full credit shall be given for partial months of employment), which amount
shall be paid in cash to the Executive in a single lump sum at the applicable
time provided in such plan. Such payment
shall constitute full satisfaction for such amount owed to the Executive under
such plan for such fiscal year.         


(e)       The Company shall allow Executive, at Executive’s expense, to continue
to
participate in the Company’s medical and dental insurance coverages as are in
effect from time
to time for Company employees until the earlier of (x) Executive’s eligibility
under another employer’s medical or dental plan, or (y) expiration of the
Executive’s eligibility to participate in such coverages pursuant to COBRA, and
shall reimburse the Executive for the monthly cost thereof incurred by Executive
during the first twelve (12) months subsequent to the date of the Executive’s
Qualifying Termination. Subject to Section 9.2, each such reimbursement shall be
made within ten (10) days after the end of the month for which such
reimbursement is made, provided that the first reimbursement payment shall be
made on the 61st day after the Executive’s
Separation from Service and shall include all reimbursement amounts that would
have been paid
prior to such first payment date but for this proviso. Executive agrees that the
period of medical and dental coverage under the Company’s plans shall count
against the obligation to provide continuation coverage under COBRA and ERISA.
            
(f)     Any exercise or other rights of Executive with respect to Executive’s
interests in STERIS stock, restricted stock, stock options, stock appreciation,
or other equity related interests shall continue to be subject to the terms and
conditions of the applicable Equity Plans and/or predecessor plans, as
applicable, and the Executive’s applicable Evidence(s) of Award and/or evidences
of award under predecessor plans, as applicable, which shall remain in full
force and effect, in accordance with their respective terms including without
limitation the requirements of “Good Standing”, confidentiality and
non-competition.


(g)         Notwithstanding the foregoing, if the payment of any amount of
Severance Benefits to the Executive before the date which is six months after
the date of Executive’s Separation from Service would cause all or any portion
of the Severance Benefits to be subject to inclusion in the Executive’s gross
income for federal income tax purposes under Section 409A(a)(i)(A) of the Code,
then the payment of any such amount shall be delayed until the first business
day after such date (or, if earlier, the date of the Executive’s death).


  Article 5. Protective Covenants. Executive agrees that the Other Agreements
shall apply to Executive and remain in full force and effect subject to their
terms, excluding any severance policy, benefits, or other post termination
obligation of the Company, except as specified in Section 4.2 of this Plan or
except for any Other Severance Arrangement. This Plan shall be in addition to
and not in substitution for such Other Agreements, provided that any material
breach, default or violation by Executive under this Plan or the Other
Agreements or any Other Severance Arrangement, shall constitute a breach of each
and every Other Agreement and any Other Severance Arrangement between STERIS and
Executive, if so determined by STERIS. This Plan and the Other Agreements are
separate and distinct obligations and are intended to
supplement, not conflict with, each other. However, in the event of any conflict
between the
terms of those Other Agreements and this Plan, such conflict shall be governed
by the terms of this Plan. Executive acknowledges and agrees that (i) adequate
consideration has been provided
for this Plan and the Other Agreements and each is binding on Executive, and
(ii) both during and after employment with the Company, Executive will freely
assist and cooperate with the
Company concerning matters in his or her knowledge or arising from or relating
to responsibilities with the Company.  
   
Article 6. Confidentiality. As used in this Plan, Confidential Information means
any information concerning STERIS or any Affiliate of STERIS or otherwise
concerning the Company that is not ordinarily provided to Persons who are not
employees of the Company except pursuant to a confidentiality agreement,
provided that any information that is or becomes publicly known, other than as a
result of a breach of this provision by Executive, shall not be or shall cease
to be Confidential Information. Executive shall not disclose Confidential
Information to any Person other than: (a) an officer, director or employee of
STERIS or any Affiliate who
needs to know such information in his or her capacity as such, (b) an attorney
who has been retained by and represents STERIS or an Affiliate with respect to
matters relating to the Company and in accordance with attorney/client
privilege. Executive shall not use Confidential Information for any purpose
unrelated to duties as an officer, director or employee of STERIS or
any Affiliate. Nothing in this Plan will prohibit Executive from disclosing
Confidential Information as necessary to comply with valid legal process or
investigations or to fulfill a legal duty of Executive, provided Executive shall
give STERIS prompt notice of such process or investigation or Executive’s intent
to disclose pursuant to such legal duty so that STERIS may take such steps as it
deems appropriate to limit or protect the Confidential Information to be
disclosed. 
 
     Article 7. Contractual Rights and Legal Remedies


7.1 Payment Obligations Absolute. Except as otherwise provided in Section 7.3
below, and subject to satisfaction of the conditions herein contained. STERIS’s
obligation to make the payments and the arrangements provided for herein shall
not be affected by any circumstances, including, without limitation, any offset,
counterclaim, recoupment, defense, or other right which STERIS or any Affiliate
may have against the Executive or anyone else. All amounts payable by STERIS
hereunder shall be paid without notice or demand. The Executive shall not be
obligated to seek other employment in mitigation of the amounts payable or
arrangements made under any provision of this Plan, and the obtaining of any
such other employment shall in no event effect any reduction of STERIS’s
obligations to make the payments and arrangements required to be made under this
Plan, except to the extent provided in Section 4.2(e).


      7.2 Contractual Rights to Benefits. This Plan establishes and vests in the
Executive a contractual right to the benefits to which he or she is entitled
hereunder, subject to the other provisions hereof. However, nothing herein
contained shall require or be deemed to require, or prohibit or be deemed to
prohibit, STERIS to segregate, earmark, or otherwise set aside any funds or
other assets, in trust or otherwise, to provide for any payments to be made or
required hereunder.


  7.3 Return of Severance Benefits. If at any time the Executive breaches any
provision of (i) the General Release or (ii) Section 5 or 6 hereof (or the Other
Agreements), or any obligations
of the Executive affirmed under Section 3.3(ii), each as executed by the
Executive in accordance with Section 3.4 or pursuant to or as specified in the
other provisions of this Plan, then in addition to all other rights and remedies
available to it in law or equity, STERIS may cease to provide any further
Severance Benefits and other benefits under this Plan, and upon STERIS’s written
demand, the Executive shall repay to STERIS the Severance Benefits and any other
amount previously received under this Plan which Executive would have not been
entitled to receive absent the Plan. Any amount to be repaid pursuant to this
Section 7.3 shall be (A) determined by STERIS in its sole and absolute
discretion, (B) held by the Executive in constructive trust for the benefit of
STERIS and (C) paid by the Executive to STERIS within ten (10) days of the
Executive’s receipt of written notice from STERIS. STERIS shall have the right
to offset such amount against any amounts otherwise owed to the Executive by
STERIS. In addition, in the event of any such breach by Executive, Executive
also shall pay expenses and costs incurred by Company as a result of the breach
(including, without limitation, reasonable attorney’s fees).


Article 8. Successors
  
    8.1 Successors to STERIS. STERIS shall require any successor (whether direct
or indirect, by
purchase, merger, reorganization, consolidation, acquisition of property or
stock, liquidation, or
otherwise) of all or substantially all of the business or assets of STERIS by
agreement, to expressly assume and agree to perform this Plan in the same manner
and to the same extent that STERIS would be required to perform if no such
succession had taken place. Regardless of whether such agreement is executed,
this Plan shall be binding upon any successor in accordance with the operation
of law and such successor shall be deemed “STERIS” for purposes of this Plan.
   
   8.2 Assignment by the Executive. This Plan shall inure to the benefit of and
be enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. If the
Executive dies while any amount would still be payable to him under Section
4.2(c) and/or 4.2(d) had he continued to live, all such amounts, unless
otherwise provided herein, due under 4.2(c) and 4.2(d) shall continue to be
paid, on the same schedule and in the same amounts as such payments would have
otherwise been made to the Executive had he or she continued to live, to the
Executive’s devisee, legatee, or other designee, or if there is no such
designee, to the Executive’s estate, provided that such devisee, legatee, other
designee or estate shall not have the right to designate the payment date.


Article 9. Miscellaneous


      9.1 Employment Status. This Plan is not, and nothing herein shall be
deemed to create, an employment contract between the Executive and STERIS or any
Affiliate or any other Person constituting part of the Company. The Executive
acknowledges that the rights of his or her employer remain wholly intact to
change or reduce at any time and from time to time his or her
compensation, title, responsibilities, location, and all other aspects of the
employment relationship, or to discharge the Executive (subject to Section 3.1).
      
9.2 Entire Plan. This Plan contains the entire understanding of STERIS and the
Executive with respect to the subject matter hereof. Notwithstanding anything to
the contrary contained herein, if the Executive is entitled to the payments
provided for under this Plan in the event of the Executive’s termination of
employment or other Separation from Service with or from Company and any other
employment, retention, severance, or similar agreement with STERIS or any other
Affiliate to which the Executive is a party or any severance pay plan or program
of STERIS or any other Affiliate in which the Executive is a participant (an
“Other
Severance Arrangement”), the Executive will be entitled to severance benefits
under either this Plan or the Other Severance Arrangement, whichever provides
for greater benefits, but will not be entitled to benefits under both this Plan
and the Other Severance Arrangement, and in any event nothing set forth herein
shall affect the time or form of the payment of the amount of any severance
benefits that may become payable to the Executive pursuant to any Other
Severance Arrangement in effect with respect to such Executive on the Effective
Date in a manner that would cause any amount to be included in the Executive’s
gross income for federal income tax purposes under Section 409A(a)(i)(A) of the
Code. No representation, agreement, understanding, or promise purporting to
alter or modify the terms and conditions hereof shall have any force or effect
unless the same is in writing and validly executed by STERIS and Executive or is
part of a formal STERIS or Company benefit plan.
 
      9.3 Notices. All notices, requests, demands, and other communications
hereunder shall be sufficient if in writing and shall be deemed to have been
duly given if delivered by hand or if sent by registered or certified mail or
recognized overnight carrier service to the Executive at the
last address the Executive has filed in writing with STERIS or, in the case of
STERIS, at its principal offices.
     
9.4 Includable Compensation. Severance Benefits provided hereunder shall not be
considered “includable compensation” for purposes of determining the Executive’s
benefits under any other plan or program of STERIS or an Affiliate unless
otherwise provided by such other plan or program.


      9.5 Tax Withholding. STERIS shall withhold or cause to be withheld from
any amounts payable under this Plan all federal, state, city, or other taxes as
legally required to be withheld.
     
9.6 Internal Revenue Code Section 409A. To the extent applicable, it is intended
that this Plan comply with the provisions of Code Section 409A. This Plan shall
be administered in a manner consistent with this intent. References to Code
Section 409A shall include any proposed, temporary or final regulation, or any
other guidance, promulgated with respect to such section by the U.S. Department
of Treasury or the Internal Revenue Service. Each payment and each provision of
Severance Benefits pursuant to Article 4 shall be considered a separate payment
and not one of a series of payments for purposes of Code Section 409A. In
addition, the Executive shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on the Executive in
connection with this Plan (including any taxes and penalties under Code
Section 409A), and neither STERIS nor any of its Affiliates shall have any
obligation to indemnify or otherwise hold the Executive harmless from any or all
of such taxes or penalties.
 
   9.7 Severability. In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan
shall be construed and enforced as if the illegal or invalid provision had not
been included. Further, the captions of this Plan are not part of the provisions
hereof and shall have no force and effect. Notwithstanding any other provisions
of this Plan to the contrary, neither STERIS nor any
Affiliate shall have any obligation to make any payment to the Executive
hereunder to the extent,
but only to the extent, that such payment is prohibited by the terms of any
final order of a federal or state court or regulatory agency of competent
jurisdiction; provided , however , that such an order shall not affect, impair,
or invalidate any provision of this Plan not expressly subject to such order.
  
    9.8 Modification. The provisions of this Plan may be modified or waived by
STERIS without the Executive’s consent at any time by the giving of at least
twelve (12) months prior written notice thereof to the Executive, except that
any change that reduces the benefits of an Executive who is already receiving
Severance Benefits or is then entitled to receive Severance Benefits shall
require the Executive’s consent; provided, however , that during the period
beginning on the date of a Change in Control and ending on the first anniversary
of such Change in Control, no provision of this Plan may be modified or waived
unless such modification or waiver is agreed to in writing and signed by the
affected Executives then covered by the Plan and by a member of the Committee,
as applicable, or by the respective parties’ legal representatives or
successors; and provided, further, that the foregoing restrictions on
modifications and waivers shall not prevent STERIS from making Plan
modifications or waivers with respect to any Executive so long as the same do
not have a material adverse effect on the Executive’s obligations, benefits or
rights under the Plan. Modifications or waivers agreed to in writing may affect
only those Executives who have signed such modification or waiver.
    
  9.9 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein shall include the feminine; the plural shall include
the singular and the singular shall include the plural.
     
9.10 Arbitration. Any disputes arising out of this Plan including the
circumstances relating to Executive’s Separation from Service shall be submitted
by Executive and STERIS to arbitration in Cleveland, Ohio. The arbitration shall
be conducted by the American Arbitration Association or another arbitration body
mutually agreed upon by the parties under the mutually agreed rules or absent
agreement, the American Arbitration Association Commercial Arbitration Rules.
The determination of the arbitrator shall be final and absolute. Notwithstanding
this or any other arbitration provision, STERIS shall be entitled to apply to
any court of competent
jurisdiction for temporary or permanent injunctive relief or other equitable
relief to enforce the terms of Sections 5 or 6 hereof or the Other Agreements.
The decision of the arbitrator may be entered as a judgment in any court of
competent jurisdiction. The non-prevailing party in the arbitration or court
proceeding shall pay the reasonable legal fees of the other party in enforcing
this Plan.


9.11 Remedies. If STERIS breaches it obligations to Executive under this Plan,
STERIS shall pay the Executive’s expenses and costs incurred to remedy the
breach including, without limitation, reasonable attorneys’ fees.


9.12 Section 280G. The amounts payable to the Executive under Article 4 may be
adjusted as set forth in this Section 9.12 if the sum (the "combined amount") of
the amounts payable
under Article 4 and all other payments or benefits which the Executive has
received or has the
right to receive from the Company which are defined in Section 280G(b)(2)(A)(i)
of the Code, would, but for the application of this Section 9.12, constitute a
"parachute payment" (as defined in Section 280G(b)(2) of the Code). In such
event, the combined amount shall be reduced to the minimum extent necessary (but
in no event to less than zero) so that no portion of any such payment or
benefit, as so reduced, constitutes a parachute payment; provided, however, that
the foregoing reduction shall be made only if and to the extent that such
reduction would result in an increase in the aggregate payments and benefits to
be provided to the Executive, determined on an after-tax basis (taking into
account the excise tax imposed pursuant to Section 4999 of the Code, or any
successor provision thereto, any tax imposed by any comparable provision of
state law, and any applicable federal, state and local income taxes). To the
extent the reduction referred to in the second sentence of this Section 9.12
applies, such reduction shall be made to the combined amount by reduction of the
payments described in Sections 4.2(c) and 4.2(d) of this Plan and, to the extent
further reductions are required, in such payments due to the Executive as the
Company may determine. Any determinations required to be made under this Section
9.12 shall be made by the Company's independent accountants, which shall provide
detailed supporting calculations both to the Company and the Executive within 15
business days of the date of termination or such earlier time as is requested by
the Company, and shall be made at the, expense of the Company. The fact that the
Executive's right to payments or benefits may be reduced by reason of the
limitations contained in this Section 9.12 shall not of itself limit or
otherwise affect any other rights of the Executive or constitute Good Reason
under this Plan.


9.13     Applicable Law. To the extent not preempted by the laws of the United
States, this Plan, including the General Release and Other Agreements, shall be
governed by and construed in accordance with, the laws of the State of Ohio,
without giving effect to principles of conflicts of laws.


IN WITNESS WHEREOF, STERIS has executed this Plan as of the 2nd day of November,
2015.
                                           
            STERIS plc
                
                         
                             By: /s/ Walter M Rosebrough, Jr.                
                         Director, President and Chief Executive
                                 Officer


















